Citation Nr: 0010869	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  94-40 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether loan guaranty indebtedness was validly 
established.

2.  Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the original amount of $4,329.10. 


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The appellant served on active duty from May 1971 to 
September 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1992 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Committee concluded that 
collection of the outstanding indebtedness would not be 
against the principle of equity and good conscience and 
failed to adjudicate whether the applicable statute of 
limitations had tolled with regard to the collection of the 
indebtedness.  The appellant filed a notice of disagreement 
in October 1992.  See Isenbart v. Brown, 7 Vet. App. 537 
(1995) (a veteran's notice of disagreement may attach to the 
RO's failure to adjudicate a claim reasonably before it, so 
long as the notice of disagreement could be fairly read as 
encompassing the RO's failure to adjudicate that particular 
claim); see also Garlejo v. Brown, 10 Vet. App. 229 (1997).   
A statement of the case was issued by the RO in November 
1992, and the appellant filed a substantive appeal in 
December 1992. 

In a subsequent decision dated in February 1995, the Committee 
found that the appellant's actions leading to the default 
constituted bad faith, thereby precluding further 
consideration of the principle of equity and good conscience.  
In May 1996, the Board found that the appellant's actions 
leading to the default did not constitute bad faith and 
remanded the case for further development and adjudication.  

Following the requested development, in February 1997 the 
Board determined that collection of the outstanding 
indebtedness would not be against the principle of equity and 
good conscience.  The appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court).  In June 1998, 
the Court issued a memorandum decision.  In that decision, the 
Court vacated the Board's decision of February 1997 with 
regard to the issue of waiver of recovery of loan guaranty 
indebtedness and found that the Board failed to address the 
appellant's statute of limitations (validity) argument.  The 
case was remanded for further development, readjudication and 
disposition in accordance with the Court's decision.

In October 1998, the Board remanded the case to the RO to 
associate with the claims folder evidence showing when the 
appellant was first notified of the VA's intent to collect the 
loan guaranty indebtedness; to obtain a Regional Counsel 
opinion; to provide the appellant an opportunity to explain 
why he did not send VA financial information in response to 
the November 1996 supplemental statement of the case; and to 
request that the appellant submit an updated financial status 
report (FSR).  The requested development has been completed to 
the extent necessary.  The Board now proceeds with its review 
of the appeal.


FINDINGS OF FACT

1.  In January 1983, the appellant and his wife financed the 
purchase of a mobile home located in Orlando, Florida, using a 
loan which was guaranteed, in part, by VA.

2.  A Notice of Default received by VA in July 1986 noted that 
the first uncured default was on June 1, 1986.  The reason for 
the default was listed as "unknown" but the loan holder 
recommended forbearance until additional facts were 
ascertained.

3.  The record reflects that the appellant's final default 
occurred on October 1, 1986, after attempts to cure his 
original default had apparently failed.  Payment history 
records indicated that the appellant was not then living in 
the mobile home since February 1985 and that he had made three 
payments with late fee charges included through September 1986 
in an effort to cure the default.

4.  A Notice of Intention to Foreclose received by VA in 
December 1986 indicated that the appellant had informed the 
holder that he could no longer afford to meet his loan 
obligation.

5.  The mobile home was repossessed on January 27, 1987, and 
resold for $6,472.00 on January 28, 1988.

6.  The mobile home was sold for an amount less than the 
outstanding principal, interest and foreclosure costs, and the 
resulting deficiency of $4,329.10 was charged to the 
appellant.

7.  The appellant's loan guaranty indebtedness was created in 
November 1989 as a result of payment of the claim by VA to 
the loan holder, and the appellant was notified of the 
indebtedness in May 1992.  He filed a claim for waiver of the 
indebtedness in June 1992, and the appeal is still ongoing.

8.  The appellant was at fault in the creation of the 
indebtedness.

9.  VA is not at fault in the creation of the indebtedness.

10.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

11.  Failure to make restitution would not result in unfair 
gain to the veteran-debtor.

12.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on VA benefits.

13.  There is no evidence showing that recovery of the 
outstanding loan guaranty indebtedness, plus interest 
thereon, would be productive of undue financial hardship or 
otherwise inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a VA guaranteed loan.  38 U.S.C.A. § 5302(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 1.964(a) (1999).

2.  The charged loan guaranty indebtedness was validly 
established.  38 U.S.C.A. § 3732 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 1.911, 36.4323 (1999).

3.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 
38 C.F.R. § 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In January 1983, the appellant and his wife financed the 
purchase of a mobile home located in Orlando, Florida, using 
a VA guaranteed home mortgage loan.  38 U.S.C.A. §§ 3701 et 
seq. (West 1991 & Supp. 1999).  At that time, the appellant 
was employed as a night shift supervisor.  The amount of the 
loan was $10,647.05, secured by a retail installment sales 
contract and security agreement.  

A Notice of Default received by VA in July 1986 noted that 
the first uncured default was on June 1, 1986.  The reason 
for the default was listed as "unknown" but the holder 
recommended forbearance until additional facts were 
ascertained.  Thereafter, the record reflects that the 
appellant's final default occurred on October 1, 1986, after 
attempts to cure his original default had apparently failed.  
Payment history records indicated that the appellant was not 
then living in the mobile home since February 1985 and that 
he had made three payments with late fee charges included 
through September 1986 in an effort to cure the default.  In 
addition, information was received by VA in October 1986 to 
the effect that the appellant was reportedly trying to sell 
the mobile home.  Unfortunately, his efforts to either sell 
the mobile home or reinstate his loan failed as a Notice of 
Intention to Foreclose received in December 1986 indicated 
that he had informed the holder that he could no longer 
afford to meet his loan obligation.

The mobile home was subsequently repossessed on January 27, 
1987, and sold at a liquidation sale on January 28, 1988.  
The security holder filed a claim under the loan guaranty, 
which was satisfied, in part, by VA, in November 1989.  The 
appellant was found to be responsible for the outstanding 
loan guaranty indebtedness, in the amount of $4,329.10, and 
collection efforts were initiated.

The appellant reported that he was first contacted about the 
deficiency paid by VA in May 1992.  He requested waiver of 
the loan guaranty indebtedness in June 1992.  He stated that 
he could not afford to repay the indebtedness and asked if 
recovery against him might be barred by a statute of 
limitations, given the passage of time since the foreclosure.

The appellant's request for a waiver was denied in August 
1992.  He appealed to the Board.  On appeal, he stated that 
he moved out of the home in 1984 after the birth of his son, 
and that he continued to make payments for 18 months after 
leaving the property while he attempted to sell the home.  He 
made payments on the home and an apartment for one and one 
half years.  He did not contact VA for assistance because he 
did not know that this was an option.  He reportedly told the 
lender that he could not afford the mobile home and requested 
that it be repossessed in April 1986, before the payments 
were past due. 

The appellant provided a FSR in May 1993, which reflected that 
he was then 45 years of age and employed as an electronic 
technician since September 1985.  His total monthly income 
after deductions for taxes and insurance was $1,981.38.  He 
listed four dependents, his wife and two minor children.  
Monthly expenses totaled $1,650.00, of which his rent/mortgage 
obligation and food constituted a significant portion, in the 
amount of $1,075.00.  His monthly installment debts or 
obligations (Sears and Montgomery Ward credit cards, First 
Union Visa, and Barnett Bank Visa) were reported as current.  
Assets included two cars, 1977 and 1982 models.  In a follow-
up FSR dated May 17, 1993, the appellant reported that he had 
additional assets in the amount of $5,508.00 in a 401k 
investment plan.  In March 1995, he reported that he was 
recently unemployed in the aforementioned position since 
January 1995 and consequently, his only income was $250.00 per 
week in unemployment compensation benefits.

An opinion from the Regional Counsel was obtained by the RO 
in September 1999.  The Regional Counsel stated:

1.  A debt was established against the veteran 
based on monies paid by the Department of 
Veterans' Affairs (VA) pursuant to VA's 
guarantee of the veteran's home loan.  The 
veteran signed a VA Form 26-8149 (entitled 
Report Of Automatic Mobile Home And/Or Lot Loan) 
on 2/2/83 in which he agreed to indemnify VA for 
the amount of any payments made pursuant to VA's 
guaranty of his mobile home loan.  Also in 1983 
the veteran signed the installment sales 
contract that was guaranteed by VA in connection 
with the veteran's purchase of his mobile home.  
In 1986 the veteran stopped making payments on 
his installment sales contract and the lender 
repossessed the mobile home on or about January 
of 1987.  The mobile home was sold by the lender 
about one year later and on or about November 
1989 the VA paid the lender pursuant to its 
guarantee and established a debt against the 
veteran.  In 1992 the veteran initiated with VA 
this ongoing administrative appeal of the debt.  
At this time the Board of Veterans' Appeals 
(BVA) has remanded the case and among the 
actions it has requested is an opinion from 
Regional Counsel concerning "... whether all 
requirements were met in foreclosure proceedings 
and pursuit of the collection of the 
indebtedness and if there were any failings in 
the procedure that would preclude recovery.  The 
opinion should include consideration of any 
applicable statute of limitations and any delay 
in reselling the mobile home at a liquidation 
sale following repossession."

2.  The State of Florida (like many other 
states) has adopted the "Uniform Commercial 
Code" (hereafter referred to as the Code) and 
has codified it at chapter 679 of the Florida 
Statutes.  Under the Code, a secured party has 
the option of resorting to foreclosure and 
judicial sale or of disposing of the collateral 
in a non-judicial sale.  In the subject case, 
the lender elected to pursue its remedies under 
the Code rather than resorting to foreclosure.  
Among the rights and remedies given by the Code 
to the secured party are the following:  the 
right to take possession of the collateral after 
default and to sell or otherwise dispose of the 
collateral provided it is done in a commercially 
reasonable manner.  (See Fla. Stat. §679.504)  
Article 9 of the Code provides that a secured 
party may proceed to take possession without 
judicial process if this can be done without a 
breach of the peace.  A creditor who has taken 
possession of collateral on default of the 
debtor must, after providing the requisite 
notice, either pursue its claim by proceeding to 
sell the property or retain the collateral in 
satisfaction of the debtor's obligation.  
Article 9 of the Code also provides that if the 
secured party elects to sell the collateral the 
debtor is liable for any deficiency.  (See Fla. 
Stat. §679.504(2)).  In the subject case, the 
record reflects that the lender repossessed the 
mobile home on [1/27/87] and sold it on 1/28/88.  
An independent appraiser provided to VA an 
appraisal of the mobile home dated 2/16/87 
showing an "as is" value of $6,100 (which was 
then apparently slightly increased to $6,472).  
By letter dated 7/22/87 VA apprised the lender 
that it was authorized to sell the mobile home 
without prior approval for the minimum specified 
amount of $6,472.  In the lender's claim to VA, 
a liquidation value of $6,472 was approved for 
the mobile home and on 11/2/89 VA informed the 
lender that it would soon be receiving a check 
from the Treasury Department for $4,329.10 in 
payment of its claim under the guaranty.  The 
Code places a duty on a secured creditor to 
dispose of collateral in a commercially 
reasonable manner.  In this respect, although 
the use of a public sale is recognized and 
permitted, the Code takes the position that 
private sales will be encouraged where, as 
frequently the case, private sale through 
commercial channels will result in higher 
realization on collateral for the benefit of all 
parties.  (See Official Comment 1 to UCC §9-504 
(Fla. Stat. §679.504))  The failure of the Code 
to prescribe a statutory period during which 
disposition must be made is in line with the 
policy in Article 9 of the Code to encourage 
disposition by private sale through regular 
commercial channels.  (See Official Comment 6 to 
the UCC) (Parenthetically, our local Loan 
Guaranty Division advises that it is not unusual 
for the sale of a repossessed VA guaranteed 
mobile home to take a year to occur.)  However, 
even where the secured party's sale of 
repossessed property is commercially 
unreasonable, the secured party is still 
entitled to a deficiency where the evidence 
shows that the fair market value is less than 
the balance due on the contract.  (See Vito's 
Trucking & Excavating Co. v. Marubeni American 
Corp., 573 So. 2d 156 (Fla. 4th D.C.A. 1991)).  
As previously noted, the amount of the 
independent appraisal of the veteran's mobile 
home (which is dated [2/16/87]) is the amount 
that was credited as the liquidation value in 
the subsequent claim paid by VA pursuant to its 
guaranty.  Furthermore, examination of the claim 
approved by VA for payment shows that 12/2/86 
was used as the cut-off date for the veteran's 
indebtedness (which was increased for purposes 
of claim payment by only $95.98 in additional 
interest and $640 in liquidation costs).  Thus, 
the fact that the sale did not occur until one 
year after repossession did not unreasonably 
increase the veteran's total indebtedness and he 
was credited for the amounts realized upon sale 
of the security in an amount that was not less 
than the mobile home's appraised value shortly 
after its repossession.  After review of the 
relevant portions of the loan docket and the 
veteran's claims file (including the veteran's 
comments on this issue), said material does not 
reflect that the mobile home was not sold in 
accord with the requirements of the Code.

3.  In the veteran's letter to VA that was 
received on October 5, 1992, he states the 
following: "I would like to know, for my own 
information why I am being required to account 
for this when the statute of limitations should 
have expired 3 years ago."  Under applicable 
law, the statute of limitations on this 
veteran's debt did not begin to run until VA's 
payment under the guarantee to the lender which 
occurred on or about 11/2/89.  The question of 
when the statute of limitations begins to run on 
debts arising from payments by the Government as 
guarantor was dealt with in U.S. v. Olavarrieta, 
812 F. 2d 640, (11th Cir. 1987), cert. denied, 
108 S.Ct. 152.  That suit involved litigation by 
the Government against a student to recover sums 
paid by the Government to a lender as a 
consequence of the student's default on a 
federally insured loan.  In Olavarrieta the 
Court stated the following at pages 643 and 644 
of its decision:

... Actions brought by the United States 
seeking money damages on account of a 
breach of contract are governed by a six 
year statute of limitations.  28 U.S.C.A. 
§2415(a) Olavarrieta contends that the 
cause of action accrued when the 
government became holder-in due-course of 
the promissory notes--February 7, 1979.  
Therefore, he argues, the statute of 
limitations had expired by the time the 
government commenced this suit--February 
15, 1985.  However, courts have 
consistently ruled that the government's 
cause of action accrues when the 
government pays the lender.... Such a rule 
comports with the general rule that a 
surety's cause of action for indemnity or 
reimbursement does not accrue until 
payment of the principal's liability.... 
It is undisputed that the government 
satisfied Olavarrieta's liability to the 
bank on March 3, 1979; therefore, the 
district court properly concluded that the 
action was not barred by the statute of 
limitations.

This principle was also adhered to in the case 
of United States v. Klotz, 599 F. Supp 301 
(Conn. DCA 1984)  In Klotz, the defendant had 
applied for and obtained a loan in 1973 for the 
purchase of a mobile home pursuant to the 
National Housing Act of 1950.  In October 1976 
the defendant and her husband failed to pay the 
installment due on the note.  In 1978 the lender 
(Kensington Mortgage and Finance Corporation) 
filed a claim with the Housing and Urban 
Development (HUD) for reimbursement of the 
amount outstanding and later tht [sic] year HUD 
paid the claim.  Almost six years thereafter, 
the United States filed suit and the defendant 
raised the statute of limitations as a defense.  
In rejecting the defendant's position, the Klotz 
Court at page 302 of its decision states the 
following:

... the weight of authority in cases 
involving government insured loans has set 
the accrual date at the time the 
government reimburses the lender for its 
loss arising from the borrower's 
default....

In the instant action, the United States 
made its payment to Kensington as surety-
guarantor on March 17, 1978, and the six-
year statute of limitations under 28 
U.S.C. §2415 would have expired on March 
17, 1984.  This lawsuit was filed on March 
16, 1984, one day within the six-year 
period, and therefore, this action is 
timely under 28 U.S.C. §2415.

The germane provisions from 28 U.S.C. § 2415 
read as follows: "... every action for money 
damages brought by the United States ... which 
is founded upon any contract express or implied 
in law or fact, shall be barred unless the 
complaint is filed within six years after the 
right of action accrues or within one year after 
final decisions have been rendered in applicable 
administrative proceedings required by contract 
or by law, whichever is later...".  In regard to 
the veteran in the subject case, VA paid the 
lender on or about 11/2/89 and the veteran 
initiated this ongoing administrative appeal 
regarding his debt in 1992.  The veteran thus 
initiated his administrative appeal less that 
three years after the debt's accrual date and 
since that appeal is still ongoing the statute 
of limitations for collection of this debt has 
not elapsed. 

In November 1999, the appellant provided an updated FSR, 
which reflected that he was then approximately 49 years of 
age and employed as an engineering prototype technician since 
April 1996.  His wife was employed as a groundskeeper since 
February 1996.  Total monthly income after deductions for 
taxes, insurance, company stock and a 401k was $3,558.13.  He 
listed three dependents, his wife and two minor children.  
Monthly expenses totaled $3,198.63.  His rent/mortgage 
obligation was $641.40 and food was $650.00.  Other living 
expenses amounted to $1,003.65, and included school lunches, 
clothes, gasoline, food at work, vehicle maintenance, 
laundry, housecleaning supplies, cigarettes and house 
maintenance.  Additional expenses included telephone, cable 
television, pager, car insurance and an alarm system, in the 
amount of $329.73.  Monthly installment debts or obligations 
(Citibank credit card, H.S.C. credit card, F.M.C.C. car loan, 
and Am. Gen. water filter system) were reported as current 
and amounted to $319.55 per month.  The appellant had a 
positive monthly balance of income to expenses of $359.50.  
Assets included two automobiles (1991 and 1993 models), 
approximately $833.00, $377.43 in stocks and bonds, and real 
estate valued at $69,000.00.



II.  Legal analysis

A.  Whether loan guaranty indebtedness was validly 
established

The appellant, in addition to requesting waiver of 
indebtedness, is also challenging the validity of the 
indebtedness.  The appellant has the right to dispute the 
existence and amount of the loan guaranty indebtedness, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. § 1.911(c)(1) 
(1999); see also VAOPGCPREC 6-98. 

With respect to VA's right to collect the loan guaranty 
indebtedness, VA has sought collection of this debt against 
the appellant on the theory of indemnity.  The record 
reflects that when the appellant obtained this loan he alone 
agreed in contractual terms to indemnify, or to repay, the 
government for any loss to the government incurred on the 
loan guaranty.  The law is clear that VA, as guarantor of a 
loan, has a right of indemnity, independent of any right of 
the lender to seek reimbursement for amounts paid on account 
of the liabilities of the veteran.  38 U.S.C.A. § 3732 (West 
1991); 38 C.F.R. § 36.4323(e) (1999).  VA's right to 
indemnity has been upheld by a decision of the United States 
Supreme Court.  See United States v. Shimer, 367 U.S. 374, 81 
S.Ct. 1554, 6 L.Ed. 2nd 908 (1961).

Here, in October 1986 the appellant stopped making payments 
on his installment sales contract.  The lender repossessed 
the mobile home on January 27, 1987, and sold it on January 
28, 1988.  As discussed in detail in the Regional Counsel's 
opinion, the fact that the sale did not occur until one year 
after repossession did not unreasonably increase the 
appellant's total indebtedness.  He was credited for the 
amounts realized upon sale of the security in an amount that 
was not less than the mobile home's appraised value shortly 
after its repossession.  The mobile home was sold in accord 
with the requirements of the Uniform Commercial Code adopted 
by Florida.

Further, the Board finds no merit to the appellant's 
contention that recovery of the loan guaranty indebtedness by 
VA is barred by the statute of limitations.  The time for 
commencing actions brought by the United States is set out in 
28 U.S.C. § 2415.  In pertinent part, that law provides that 
every action for money damages brought by the United States 
or an officer or agency thereof which is founded upon any 
contract express or implied in law or fact, shall be barred 
unless the complaint is filed within six years after the 
right of action accrues or within one year after final 
decisions have been rendered in applicable administrative 
proceedings required by contract or by law, whichever is 
later. 

As provided in the Regional Counsel's opinion, the 
appellant's loan guaranty indebtedness was created in 
November 1989 as a result of payment of the claim by VA to 
the lender.  The appellant reported that he was notified of 
the indebtedness in May 1992.  Consistent with this 
statement, he filed a claim for waiver in June 1992.  He thus 
was notified of the indebtedness and initiated his 
administrative appeal less than three years after the debt's 
accrual date.  Since that appeal is still ongoing, the 
statute of limitations for collection of the indebtedness has 
not elapsed. 

Accordingly, the Board concludes that the loan guaranty 
indebtedness in the above-cited amount was validly 
established and therefore is enforceable against the 
appellant by VA.  38 C.F.R. § 36.4321 (1999).


B.  Waiver of recovery of VA loan guaranty indebtedness 

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (1999).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the appellant was at fault in the creation of 
the loan guaranty indebtedness.  The Board finds that the 
appellant was at fault in the creation of the loan guaranty 
indebtedness.  His signature to the purchase contract 
certified that he was fully informed of its terms, including 
its payment schedule, and therefore he accepted full 
responsibility for meeting the legal obligations of the 
contract.  His default was not explained or further detailed 
beyond the description "could no longer afford" at the time 
the security holder filed its Notice of Intention to Foreclose 
in December 1986.  However, it has been established on appeal 
that the appellant's default was primarily due to his 
relocation to another residence, an apartment, over a year and 
a half prior to his first default.  He has indicated on appeal 
that he made this move because his family needed more living 
space because of the birth of his son.  He was apparently 
unable to support his rent obligation and his obligation to 
make payments on the mobile home.  Since his decision to 
relocate without first selling the mobile home was personal in 
nature, it is considered to have been within his control.  
Hence, although the appellant may have attempted to sell the 
mobile home prior to his final default, he ultimately failed 
to ensure that his contractual obligations on the mobile home 
could be maintained when he elected to vacate the property and 
enter into a lease on the apartment.  

Clearly, the appellant's actions contributed to the default 
and resulting indebtedness.  
A finding of fault under the standard of equity and good 
conscience does not require malice aforethought or bad faith.  
The Board only needs to find that the appellant's actions that 
were within his control caused or contributed to the default.  
Thus, the default in this case is shown to have been caused by 
the actions of the appellant within his control for which he 
was legally responsible.  He has not presented evidence that 
would relieve him of responsibility for the circumstances that 
led to the default and related indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  
The Board finds no fault on the part of VA.  No action or 
inaction on the part of the Department brought about the 
appellant's default on his loan obligation.  No action or 
inaction on the part of the Department increased the amount 
of the indebtedness.  VA cooperated with the lender.  As 
noted above, the fact that the sale did not occur until one 
year after repossession did not unreasonably increase the 
appellant's total indebtedness.  He was credited for the 
amounts realized upon sale of the security in an amount that 
was not less than the mobile home's appraised value shortly 
after its repossession.  The mobile home was sold in accord 
with the requirements of the Uniform Commercial Code.  
Further, as discussed above, the statute of limitations for 
collection of the indebtedness has not elapsed. 

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the appellant's reported monthly 
expenses in November 1999 for such items as cigarettes, cable 
television, a pager, and an alarm system are at least 
partially discretionary in nature and therefore, do not help 
to prove financial hardship.  All installment obligations are 
current, and installment obligations listed in the May 1993 
FSR have been paid in full.  Since 1993, the appellant 
purchased a home and two newer automobiles and incurred 
additional installment debts.  He has significant assets, and 
failed to list the value of his 401k on his November 1999 
FSR.  The appellant's positive monthly balance of income to 
expenses in the amount of $359.50, when supplemented by 
satisfaction of the installment debts and elimination of 
discretionary expenses, and with prudent allocation of future 
monthly living expenses, should enable him to pay off the 
outstanding indebtedness owed to the Government without 
causing undue financial hardship.  The fact that he incurred 
additional installment debt obligations will not excuse 
repayment of the debt owed to the Government.  His age and 
past employment would indicate the ability to enable him to 
pay off this debt without financial hardship.

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loan 
guarantees to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  There is no indication of unjust 
enrichment to the debtor.  The appellant vacated the subject 
property prior to default.  There was no holdover tenancy.

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the appellant relinquishing a 
valuable right or incurring a legal obligation, the appellant 
has not claimed that he relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that he did so.

The veteran-debtor is reminded that he is expected to accord 
a Government debt the same regard given any other debt.  
After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $4,329.10, plus all 
accrued interest, would not be against equity and good 
conscience.  38 C.F.R. §§ 1.964(a)(2), 1.965(a) (1999).  In 
denying waiver in this instance, all the foregoing factors 
have been carefully weighed.  Ultimately, the preponderance 
of the evidence is against the appellant's claim.


ORDER

The loan guaranty indebtedness in the amount of $4,329.10 is 
valid and enforceable against the appellant.

Waiver of recovery of the loan guaranty indebtedness in the 
original amount of $4,329.10, plus interest, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


